EXHIBIT 23.1 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com September 19, 2013 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Clutterbug Move Management, Inc. South Orange, New Jersey To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form S-1 Amendment No. 3, Registration Statement under the Securities Act of 1933, filed by Clutterbug Move Management, Inc. of our report dated March 3, 2013, except for the effects of the correction of the accounting error disclosed in Note 3, as to which the date is August 23, 2013, relating to the consolidated financial statements of Clutterbug Move Management, Inc. as of November 30, 2012 and 2011 and for the year ending November 30, 2012 and for the periods from December 29, 2010 (date of inception) to November 30, 2011 and 2012.We also consent to the reference to us under the caption “Experts”. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, Michigan
